Citation Nr: 1326229	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the December 2009 statement of the case included the issue of service connection for tinnitus, the Veteran expressly limited his substantive appeal to the TDIU issue.  Thus, the tinnitus claim is not in appellate status.  38 C.F.R. §§ 20.200, 20.203 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Such file includes the Appellate Brief prepared by the Veteran's representative.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to an increased evaluation for bilateral knee disabilities has been raised by the record in December 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends he is entitled to a TDIU based on service-connected disabilities. 

The January 2008 post traumatic stress disorder (PTSD) VA examiner noted that the Veteran reported problems in maintaining gainful employment due to PTSD as well as physical problems.  The October 2008 PTSD VA examiner opined that the Veteran was not unemployable due to his PTSD, and that from the perspective of his reported symptoms of PTSD exclusively, he appears fully capable of being gainfully employed at a fairly wide variety of occupations.  The October 2008 VA diabetes mellitus examiner opined that the Veteran's diabetes mellitus and hypertension do not impose significant impairment to impede the Veteran's employment.  

In addition to PTSD (rated 50 percent), diabetes (20 percent), and hypertension (10 percent), the Veteran also has service-connected chondromalacia of the left and right knees (10 percent each), right ankle degenerative joint disease (10 percent), and left ear hearing loss (0 percent).  His combined evaluation is 80 percent.  Records from the Social Security Administration noted that while the Veteran's psychiatric disabilities result in moderate impairment, he experiences significant impairment in his ability to perform the physical acts required of employment due to spine and hip conditions.  The Veteran is not service connected for spine or hip disabilities. 

There is no opinion addressing whether the Veteran's service-connected disabilities, considered together, render him unable to secure or follow a substantially gainful occupation.  Accordingly, he should be afforded a VA general medical evaluation to obtain an opinion addressing the impact of his service-connected disorders on his employability.  

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain, physically or electronically, relevant VA treatment records from the Pensacola VA Medical Center dated since November 2008. 

2.  Schedule the Veteran for a VA general medical evaluation.  The claims file must be reviewed by the examiner.  After conducting the evaluation and/or any examinations deemed necessary, the examiner should provide an opinion as to whether the effects of the Veteran's service-connected disabilities (PTSD, diabetes, hypertension, bilateral knee chondromalacia, right ankle degenerative joint disease, and left ear hearing loss), considered together, render the Veteran unable to secure or follow a substantially gainful occupation, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  The rationale for the expressed opinions should be provided.  

3.  After the above has been completed to the extent possible, readjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



